Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the a control section, including a determination section that determines whether or not a predetermined modeling condition is satisfied on a basis of sensor data acquired along with a movement of a moving object, a model data generation section that generates model data relating to a floor using the sensor data in a case where it is determined by the determination section that the predetermined modeling condition is satisfied, wherein the control section further includes a data acquisition section that acquires sensor data necessary for generating the model data every predetermined time along with the movement of the movable body movable on the floor, wherein the control section further includes a calculation section that calculates a movement amount of the moving body and a displacement amount of a posture of the moving body on a basis of the sensor data acquired from the data acquisition section, wherein the control section further includes an update section that executes update processing in which sensor data different from sensor data detected at the time of the reference posture of the moving body is sensor data of a new reference posture in a case where a period during which the user is determined to be in the walking state by the walking state determination section is equal to or longer than a predetermined threshold value, a determination section that determines whether or not a predetermined modeling condition is satisfied on a basis of sensor data acquired along with a movement of a moving object, and a model data generation section that generates model data relating to a floor using the sensor data in a case where it is determined by the determination section that the predetermined modeling condition is satisfied in claims 1-10 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Objections
Claim 7 is objected to because of the following informalities:  
On line 5 of claim 7, replace “in parallel with the floor” with “parallel with the floor”.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) are directed to computer software per se, which falls outside the scope of patentable subject matter (see MPEP § 2106.01).  A “program” is being interpreted by the examiner as computer software per se.  Nominal recitations of structure, such as non-limiting preamble recitations, are insufficient to bring a claim within the scope of statutory subject matter (Cf. Ex parte Langemyr, 89 USPQ2d 1988, 1996 (BPAI 2008) (informative)). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  “Predetermined distance” lacks antecedent basis and the examiner isn’t sure as to its meaning.  For purposes of examination, examiner is assuming “predetermined distance” is any distance from the virtual plane in the gravity direction.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takaoka (JP2009136987A).
As per claim 1, Takaoka discloses an information processing apparatus (Takaoka, abstract, the apparatus is a walking robot), comprising:
a control section, including a determination section that determines whether or not a predetermined modeling condition is satisfied on a basis of sensor data acquired along with a movement of a moving object (Takaoka, p. 7, fourth paragraph, where a 3D point cloud model of the floor is generated from sensor data from a range finder; and Fig. 11, Step S103 and p. 11 last paragraph – p. 12, first paragraph, where, when the floor area P11 “cannot be included in the processing target area”, the mobile robot performs a step followed by a stopping action and performs another scan; if the floor area is in the scanned data, then steps S104-S106 are executed; the floor area P11 being included in the data maps to the predetermined condition), and
a model data generation section that generates model data relating to a floor using the sensor data in a case where it is determined by the determination section that the predetermined modeling condition is satisfied (Takaoka, Fig. 11, Step S103 and p. 11 last paragraph – p. 12, first paragraph, where, when the floor area P11 “cannot be included in the processing target area”, the mobile robot performs a step followed by a stopping action and performs another scan; if the floor area is in the scanned data, then steps S104-S106 are executed; the floor area P11 being included in the data maps to the predetermined condition). .

As per claim 2, claim 1 is incorporated and Takaoka discloses wherein the control section further includes a data acquisition section that acquires sensor data necessary for generating the model data every predetermined time along with the movement of the movable body movable on the floor (Takaoka, p. 13, third paragraph, “executed in response to a timer interrupt that occurs at regular time intervals”, this means that sensor data is acquired and checked periodically).

As per claim 11, Takaoka discloses an information processing method (Takaoka, abstract), comprising:
determining whether or not a predetermined modeling condition is satisfied on a basis of sensor data acquired along with a movement of a moving body; and
generating model data relating to a floor using the sensor data in a case where it is determined that the predetermined modeling condition is satisfied (see claim 1 rejection for detailed analysis).

As per claim 12, Takaoka discloses a program causes an information processing apparatus to execute (Takaoka, abstract):
a step of determining whether or not to satisfy a predetermined modeling condition on a basis of sensor data acquired along with a movement of a moving object; and
a step of generating model data relating to a floor using the sensor data in a case where it is determined that the predetermined modeling condition is satisfied (see claim 1 rejection for detailed analysis).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka (JP2009136987A).
wherein the control section further includes a calculation section that calculates a movement amount of the moving body and a displacement amount of a posture of the moving body on a basis of the sensor data acquired from the data acquisition section (Takaoka, page 12, third paragraph, “the entire three-dimensional position data on the line L is distorted around the rotation axis C due to the vibration of the mobile robot 100 in the roll direction, and the original floor surface angle without distortion is corrected. Angular deviation occurs. Therefore, by the least square method, the inclination of the line L is estimated from the three-dimensional position data on the floor to obtain an inclination correction amount”, the angle distortion maps to the displacement amount which is caused by vibration of the robot; and page 12, third paragraph, “the data correction unit 13 calculates the height correction amount of the three-dimensional position data in the floor area, and corrects the three-dimensional position data group based on the calculated height correction amount. The three-dimensional position data included in the processing target region includes distortion in the height direction”, where the height distortion maps to the movement amount of the robot),
the model data generation section generates the model data using sensor data based on a determination result determined by the determination section to satisfy the first and second conditions (Takaoka, pages 12 and 13, where the correction amounts are subtracted from the floor position data; if they are 0, no changes in the floor position data occurs).
Takaoka doesn’t explicitly disclose that the inclination displacement and height displacements are compared against a threshold.  However Takaoka suggests the determination section determines whether or not the movement amount satisfies a predetermined first condition and whether or not the displacement amount satisfies a predetermined second condition from a calculation result of the calculation section (Takaoka, Fig. 11, Steps 104 and 105 and pages 12 and 13, where the first condition maps to 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to replace the comparison of the inclination displacement and height displacement from Takaoka with the comparison of the inclination and height displacements with a threshold before adjusting the floor position data.  This would have been done to improve the speed of the floor measurement calculations by only performing the subtraction when it is needed.

As per claim 4, claim 3 is incorporated and Takaoka discloses wherein the calculation section calculates a difference between a height of the moving body in a first posture from the floor in a gravity direction and a height of the moving body in a second posture from the floor in the gravity direction as the movement amount (Takaoka, Figs. 13 and 15 and page 12, last paragraph – page 13, first paragraph, where the height is corrected (the distance in a gravity direction to the floor), and
the determination section determines that the first condition is satisfied if the difference is equal to or less than a predetermined threshold value (Takaoka, page 12, last paragraph – page 13, first paragraph, where the height correction amount is subtracted from the values so that height deviation becomes 0; if height deviation is already 0, nothing gets subtracted, thus the threshold is 0).

As per claim 13, Takaoka discloses a floor modeling system (Takaoka, abstract), comprising:
a self-position estimation apparatus that is mounted on a moving body moving on a floor and is configured to be able to estimate a position of the moving body in a three-dimensional space (Takaoka, p. 6, fifth paragraph, where the mobile robot can determine its position based on where its foot lands);
an information processing apparatus including a control section, including
a determination section that determines whether or not a predetermined modeling condition is satisfied on a basis of sensor data acquired along with a movement of a moving object, and
a model data generation section that generates model data relating to a floor using the sensor data in a case where it is determined by the determination section that the predetermined modeling condition is satisfied (see claim 1 rejection for detailed analysis).
Takaoka doesn’t explicitly disclose that an acceleration sensor is a part of the walking robot.  However Takaoka suggests an acceleration sensor in conventional techniques for floor shape determination, an acceleration sensor that is mounted on the moving body (Takaoka, p. 1, second to last paragraph, where it is well known to use an acceleration sensor to aid in position accuracy, and an acceleration sensor is used to compensate the accuracy of odometry by compensating for changes in height).
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include an acceleration sensor on the floor modelling system apparatus in Takaoka.  This would have been done to improve the accuracy of the odometer reading by compensating for changes in height during measurements (Takaoka, p. 1, second to last paragraph).

Claims 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka (JP2009136987A) in view of Ronen (US PGPUB 20140335893).
As per claim 5, claim 3 is incorporated and Takaoka doesn’t disclose but Ronen discloses wherein the calculation section calculates a gravity acceleration vector of the moving body from the sensor data acquired from the data acquisition section and calculates the displacement amount on a basis of the gravity acceleration vector (Ronen, [0028] and [0047], where Earth magnetic field readings are included in sensed data; and [0273]-[0275], where errors in the gravity vector 100 are taken into consideration when calculating heading based on walking).
Takaoka and Ronen are analogous since both of them are dealing with the determination of direction of propagation of walking people or robots. Takaoka provides a way of determining a model of a floor surface using a walking robot. Ronen provided a way of determining the heading (movement on a plane parallel to the Earth’s surface) of a walking person from 6 degrees of freedom movements determined from their device’s sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the determination of a user’s heading taught by Ronen into modified invention of Takaoka such that system will be able to determine a floor plan layout of a mall based on user walking patterns in indoor areas where GPS isn’t available (Ronen, [0034]).

As per claim 7, claim 3 is incorporated and Takaoka doesn’t disclose but Ronen discloses wherein the calculation section calculates a coordinate position where the gravity acceleration vector of the moving body is orthogonal to a virtual plane in parallel with the floor as an initial position of the moving body (Ronen, Figs. 22 and 23 and [0271]-[0273], where the user’s position in “theoretical surface” 110 which is perpendicular to gravity vector 100), and
the model data generation section generates the model data at a position apart from the virtual plane by a predetermined distance in the gravity direction (Ronen, [0271]-[0273] and [0280], where the plane parallel to the surface of the Earth 110 is estimated and used for position detection).


As per claim 9, claim 2 is incorporated and Takaoka doesn’t disclose but Ronen discloses wherein the control section further includes a walking state determination section that determines whether or not the user having the moving body is in a walking state on a basis of the sensor data acquired from the data acquisition section (Ronen, [0031]-[0033], where the device is able to detect different walking phases out of accelerometer readings; and [0256]-[0261] and [0268] which explains how a determination is made that a user is walking; and [0125], the system knows the user isn’t walking when no steps are detected).
Takaoka and Ronen are analogous since both of them are dealing with the determination of direction of propagation of walking people or robots. Takaoka provides a way of determining a model of a floor surface using a walking robot. Ronen provided a way of determining different walking phases of users walking in a mall from accelerometer readings. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the determination of different walking phases taught by Ronen into modified invention of Takaoka such that system will be able to determine a floor plan layout of a mall based on user walking patterns in indoor areas where GPS isn’t available (Ronen, [0034]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takaoka (JP2009136987A) in view of Oh et al. (US PGPUB 20190349562).
As per claim 6, claim 3 is incorporated and Takaoka doesn’t disclose but Oh discloses wherein the calculation section calculates an angle formed by the gravity acceleration vector of the moving body in the first posture and the gravity acceleration vector of the moving body in the second posture as the displacement amount (Oh, [0042] and [0078], where the device’s IMU measures the slope (angle) of the device), and
the determination section determines that the second condition is satisfied if the angle is equal to or less than a predetermined threshold value (Oh, Fig. 7A and [0083], when the device is out of the threshold range for photographing an object, the device switches to a different algorithm for imaging the object).
Takaoka and Oh are analogous since both of them are dealing with determining the positions of an electronic device or walking robot sensor. Takaoka provides a way of determining a model of a floor surface using a walking robot. Oh provided a way of determining when a device being used to photograph an object while being taken on a path around it is out of range of a line encircling the object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the determination when the device’s position or angle is out of range from Oh into the modified invention of Takaoka such that system will be able to reduce the power consumption of the device being used to scan the object by maintaining a more constant path around the object (Oh, [0004]-[0006]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takaoka (JP2009136987A) in view of Ronen (US PGPUB 20140335893) and in further view of Kim et al. (S PGPUB 20180108147).
As per claim 8, claim 3 is incorporated and Takaoka in view of Ronen discloses the model data generation section generates the model data at the position apart from the virtual plane by the predetermined distance in the gravity direction (Takaoka, Figs. 13 and 15 and page 12, last paragraph – page 13, first paragraph, where the floor position is estimated based on the height position of the robot’s sensors and where the height is corrected (the distance in a gravity direction to the floor).
Takaoka in view of Ronen doesn’t disclose but Kim discloses wherein the calculation section calculates a distance between the floor on which a marker is placed and the moving body from the coordinate position of the moving body in a marker coordinate system with reference to the marker placed on the floor (Kim, Figs. 1B and 3, where the position of an electronic device relative to a reference device is calculated using a marker on the reference device; and Fig. 6, and [0072], where the reference device rotation relative to the Earth’s frame of reference is determined).
Takaoka in view of Ronen and Kim are analogous since both of them are dealing with the use of inertial sensors to determine the location or movement of a device’s position in space. Takaoka in view of Ronen provides a way of determining the position of the floor based on the position and movement of a device at a height from the floor. Kim provided a way of using a marker placed on a reference device and using that marker to determine the location of the device in relation to the reference device for the purpose of displaying a virtual object in reference to the reference device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of the marker taught by Kim into modified invention of Takaoka in view of Ronen such that system will be able to reduce the power usage of implementing augmented reality in a device (Kim, [0004]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takaoka (JP2009136987A) in view of Ronen (US PGPUB 20140335893) and in further view of Ciccio et al. (NPL “A Model Proposal for Augmented Reality Game Creation to Incentivize Physical Activity”).
As per claim 10, claim 9 is incorporated and Takaoka doesn’t disclose but Ronen discloses determining when the user enters or stops a walking state (Ronen, [0129], where the system can determine when the user starts walking or stops walking by determining the number of steps in a given period).
wherein the control section further includes an update section that executes update processing in which sensor data different from sensor data detected at the time of the reference posture of the moving body is sensor data of a new reference posture in a case where a period during which the user is determined to be in the walking state by the walking state determination section is equal to or longer than a predetermined threshold value (Ciccio, Section 3.1.2, last paragraph, where an AR game can give the user points when the user can get to a certain place by walking and get there within a time limit).
Takaoka in view of Ronen and Oh are analogous since both of them are dealing with the use of inertial sensors to determine the location or movement of a device’s position in space. Takaoka in view of Ronen provides a way of determining the position of the floor based on the position and movement of a device at a height from the floor. Oh provides a way of rewarding a user in a computer game when the user can walk to or run to a location within a time limit. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the rewarding of the user by walking or running to a location within a time limit into modified invention of Takaoka in view of Ronen such that the system will be able to promote physical activity (Ciccio, abstract, introduction, and Section 3.1.1, first two paragraphs)..

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman, can be reached at telephone number 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/Primary Examiner, Art Unit 2619